DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller integrated within an interior of the shell” in Claims 1 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-2, 4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1, line 5, recites the limitation “the controller integrated within an interior of the shell” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicant’s disclosure, it is unclear as to exactly what the term “integrated” encompasses such that the controller is integrated within the interior of the shell. Claim 7 is unclear for the same reasons.
6.	Claims not addressed are rejected based on their dependency from a rejected base claim. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim 1-2, 4, 6-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chappell (US 20160355257 A1).
10.	Regarding Claim 1, Chappell discloses a shell adapted for removable placement on a drone in a singular assembly encompassing an exterior of the drone (Chappell Abstract, para. [0114] discloses a shell 102 adapted for removal placement, specifically connection means 132 which achieves the removal aspect of shell 102, on a drone in a singular assembly encompassing an exterior of the drone as seen in FIGS. 1-2) comprising: 
a solar power system (para. [0049]), the solar power system including at least one solar cell (para. [0105] discloses at least one solar cell 106), the solar cell capable of converting light energy to electrify (the solar cell 106 by definition is capable of converting light energy to electricity); and
a controller (para. [0128] discloses controller 402 as seen in FIG. 4), the controller integrated within an interior of the shell and in communication with the solar system and capable of distributing electricity to a power source of the drone (para. [0125] discloses container 136 comprising of controller 402 and the container 136 integrated within an interior of shell 102 as seen in FIGS. 2-3 , para. [0137] discloses controller 402 being in communication with the solar system and capable of distributing electricity to at least one power source of the drone 100).
Regarding Claim 2, Chappell discloses the shell as in claim 1, wherein the solar cell is a photovoltaic cell (para. [0137) as well as solar cells by definition being photovoltaic cells).
12.	Regarding Claim 4, Chappell discloses the shell as in claim 1, wherein the shell contains a plurality of solar cells (a plurality of solar cells 106 as seen in FIG. 1 as well as para. [0137]).
13.	Regarding Claim 7, Chappell discloses an energy system for a drone (paras. [0049] and [0137] disclose an energy system 410 as seen in FIG. 4), the energy system (410) comprising:
	a shell (shell 102 as seen in FIG. 1), the shell adapated for removal placement on and encompassing a substantial exterior upper surface of the drone (para. [0114] discloses shell 102 configured for removal placement, specifically connection means 32 which achieves the removal placement of shell 102, and encompassing a substantial exterior surface of drone 100 as seen in FIG. 2), the shell including a solar power system (para. [0049] and [0137]), the solar power system including at least one photovoltaic cell capable of generating an electrical current (para. [0105] discloses photovoltaic cells 106 as well as photovoltaic cells by definition are capable of generating an electrical current);
	a controller (para. [0128] discloses controller 402 as seen in FIG. 4), the controller integrated within an interior of the shell and coupled to solar power system, the controller distributing electrical current to a power system (para. [0125] discloses container 136 comprising of controller 402 and the container 136 integrated within an interior of shell 102 as seen in FIGS. 2-3 , para. [0137] discloses controller 402 being in communication with the solar power system and capable of distributing electricity to at least one power source of the drone 100); and
	the power system including a battery, the battery supplying power to the drone (paras. [0082] and [0137] discloses power system 410 including a battery that supplies power to the drone).
14.	Regarding Claim 8, Chappell discloses the energy system as in claim 7, wherein the controller is coupled to a motor system, the motor system providing propulsive movement of the drone (para. [0130] disclosed controller 405 being coupled to an electric motor assembly of propulsion 414 for providing prolusion to the drone 100). 
15.	Regarding Claim 12, Chappell discloses the energy system as in claim 7, wherein the shell contains a plurality of photovoltaic cells (a plurality of photovoltaic cells 106 as seen in FIG. 1)
16.	Regarding Claim 13, Chappell discloses the energy system as in claim 7, wherein the shell (102) is comprised of a single unit (FIG. 2).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 20160355257 A1), in view of Bye et al. (US 20150203200 A1), hereinafter “Bye”.
20.	Regarding Claim 9, Chappell discloses the energy system as in claim 7. 
	Chappell is silent regarding a second battery. 
	Bye discloses a drone (Bye Abstract and FIG. 2) including power system including a second battery, the second battery acting as a storage battery to store electrical energy (paras. [0082] and [0084] discloses a power management system comprising of a second battery for storing electrical energy generated by TFPV as seen in FIG. 24).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chappell as taught by Bye such that the power system includes a second battery, the second battery acting a storage battery to store electrical energy. Such addition would enhance the invention by providing contingency means in an event where the main battery is no longer functional and the distribution of power to various flight system is still necessary to ensure a safe flight as such a backup battery outlasting the main battery is advantageous.
21.	Regarding Claim 10, modified Chappell discloses (see Bye) the energy system as in claim 9, wherein the second battery is in communication with the battery of the power system (FIG. 24).
22.	Regarding Claim 11, modified Chappell discloses (see Bye) the energy system as in claim 9, wherein the second battery is coupled to the motor system (FIG. 24).

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to Claims 1 and 7, the applicant asserts that “it appears that the controller of Chappell is placed within the frame and not within a direct coupling within an interior of the Shroud 102. Applicant’s device is intended to create a stand-alone shell with integrated controller that does not require any integration with the frame of the device the shell is placed upon.”. Upon further review of the applicant’s disclosure, the integration of the controller within the interior of the shell cannot be understood and is not apparent in any of the applicant’s figures. On the contrary, it appears that the controller is integrated within the overall system and in communication with various subsystems of the device. A few examples are the solar power system and motor systems. Similarly, Chappell (US 20160355257 A1), discloses a controller that is integrated within the shell which is in 
With regard to arguments pertaining to Claims 9-11, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chappell (US 20160355257 A1) as modified by Bye et al. (US 20150203200 A1) is solely utilized in disclosing the limitations required per claims 9-11 which relates to the second battery. Chappell is not being relied upon for disclosing the second battery as seen in the rejections made to claims 9-11. Therefore, the rejection is deemed final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642